Hill, C. J.
The judgment of the superior court, dismissing the certiorari because the certiorari bond did not show on its face, or by any other written evidence, that it had been approved by the judicial officer before whom the case was tried in the first instance, is fully controlled by the decision of the Supreme Court in Dykes v. Twiggs County, 115 Ga. 698 (42 S. E. 36), and the decisions therein cited. The approval of the bond by the clerk of the court is not such an approval as the law requires. Where the application for the writ of certiorari is not applied for in forma pauperis, the plaintiff must file with his petition, with the clerk of the superior court, a bond, as required by the Civil Code (1910), § 5185, approved in writing by the judicial officer or officers whose judgment it is sought to review; otherwise, the clerk has no authority of law to issue the writ of certiorari. Judgment affirmed.
Certiorari; from Tattnall superior court — Judge Rawlings. October 6, 1910.
H. II. Elders, for- plaintiff in error.
E. C. Collins, contra.